Title: To Thomas Jefferson from William Macarty, 8 July 1787
From: Macarty, William
To: Jefferson, Thomas


L’Orient, 8 July 1787. The plates he had mentioned are 36 livres a dozen; there are also two tureens at 36 livres, but none of the other items TJ listed. If TJ wishes them at that price, he will forward the plates and tureens. Fears TJ has not succeeded in obtaining a safe conduct for him; “however necessary the arret de Surseance may be for me, I would not wish for it, unless consider’d as an act of Justice as well as a favour.”
